Citation Nr: 0109632	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chronic right 
sacroiliac strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein the veteran's claim of entitlement to an 
increased evaluation for chronic right sacroiliac strain, 
currently evaluated as 40 percent disabling was denied.  This 
matter also comes before the Board on appeal from a January 
1997 rating decision, wherein the RO denied entitlement to a 
TDIU.

This case was before the Board in July 1997 when it was 
remanded for additional development.

In December 2000, a hearing was held at the VA Central Office 
in Washington, D.C. before C.W. Symanski, who is the member 
of the Board rendering the final determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service connected low back disability is 
manifested primarily by radiculopathy manifested by numbness, 
tingling, and limitation of motion with objective evidence of 
pain; the symptoms are persistent with little intermittent 
relief and are productive of pronounced disability.

3.  The veteran is precluded from substantially gainful 
employment on account of his service-connected low back 
disability.


CONCLUSIONS OF LAW

1.  The veteran's low back disability is 60 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.71a, 
Diagnostic Code 5293 (2000).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from July 1973 to October 
1978.

Service medical records note several reports of back pain and 
back injuries, which were first reported in October 1973.

In April 1980 the veteran was granted service connection for 
a low back disability, characterized as chronic right 
sacroiliac strain, and assigned a 10 percent evaluation.

A Social Security Award Certificate letter dated in September 
1982 shows that the veteran was awarded benefits due to 
disabilities that prevented him from doing substantial 
gainful work.

By rating action in October 1986, the rating for the 
veteran's low back disability was increased from 10 percent 
to 40 percent.

In January 1995 the veteran submitted a claim for an 
increased evaluation for his service connected low back 
disability.

The veteran underwent a VA spine examination in April 1995 
for his service-connected chronic right sacroiliac strain.  
The examiner noted that veteran weighed 394 pounds, walked 
with a waddle, huffed and puffed, and was in great distress 
if any unusual exertion was attempted.  His reflexes in his 
lower extremities were hyperactive and there was no 
diminished sensation in either lower extremity.  The pulses 
in the feet were of good volume.  The veteran assumed the 
dorsal recumbent position with some difficulty.  He was able 
to raise either lower extremity with either knee held 
extended a mere 20 degrees off the horizontal tabletop and 
straight leg raising was very limited.  The examiner noted 
that the veteran had a great deal of discomfort and that his 
displeasure was apparent when he tried to maneuver himself on 
the examining table.  The report indicates that the 
lumbosacral spine showed no abnormal curve in the lumbar 
spine and that there was a loss of the normal lordotic curve 
in the lumbar spine.  With his legs held extended as he stood 
erect, he could not lower his finger tips even to approach 
his knees.  It was the examiner's opinion that the back 
symptoms characterized as chronic lumbosacral strain was 
unquestionably aggravated severely by the veteran's 
pathological obesity.  X-rays of his back revealed mild 
degenerative changes of the lumbar spine.  There was also no 
evidence of spondylolisthesis or spondylolysis.

Outpatient treatment records from the Fort Drum VAMC show 
that in March 1995 the veteran complained of his leg "giving 
out" and feeling weak in his lower left extremity.  Pain and 
problems with his lower extremities were also noted in April 
1995.  In June 1995 the veteran complained of leg and back 
pain.

In January 1996 the RO received a claim for TDIU.  The 
veteran reported that he last worked as a truck driver in 
1980, and that his low back disability prevented him from 
securing or following any substantially gainful employment.

In a statement dated in January 1996 the veteran stated that 
he had shooting pain into his legs with pain in the right leg 
being greater than the left.  He also stated that he 
experienced this on a daily basis and that it was worse upon 
waking and any activities requiring exertion.  He also 
indicated that he had no intermittent relief from his 
symptoms.

The veteran underwent a CT scan of the lumbar spine in April 
1997.  The results indicate that at L1-2, there was no disc 
bulge, herniation, or spinal stenosis.  The neural foramina 
were patent and there was facet hypertrophy with vacuum 
phenomenon on the right.  At L2-3, there was facet 
hypertrophy.  There was no disc herniation or spinal 
stenosis.  The neural foramina were patent.  At L3-4, there 
were anterior vertebral body osteophytes and more severe 
bilateral facet hypertrophy.  There was no spinal stenosis 
and the neural foramina remained patent.  At L4-5, there was 
right paracentral disc protrusion and posterior vertebral 
body osteophytes encroaching on the lower aspect of the 
neural foramen and the lateral recess.  There was also 
bilateral facet hypertrophy.  This created a mild canal 
stenosis at this level.  There was displacement of the 
descending right L5 nerve root due to disc and osteophyte.  
At L5-S1, there was no disc herniation or spinal stenosis.  
The neural foramina were patent.  The impression was 
multilevel degenerative disease of the facet joints; anterior 
osteophytes at L3 and L4; and right central and right 
paracentral disc herniation and posterior osteophytes at L4-5 
encroaching on the right neural foramen and right lateral 
recess.  There was also facet hypertrophy at that level.  The 
combination resulted in mild spinal stenosis.

An Office of Disability Determination Evaluation in May 
1997states the veteran complained of constant pain in the 
right lower back into the leg and ankle with pain going into 
the right groin most of the time.  Other complaints indicated 
that lifting brought on greater pain, he was unable to 
maintain one position for very long, and that he did not 
sleep well at night.  On physical examination the veteran had 
significant difficulty with positioning and movements 
throughout the examination; the examiner could not keep him 
supine.  He had to keep the right leg flexed at the hip in 
the popliteal area in order to lay down flat and would not 
hold that position long.  The lumbosacral spine showed a lot 
of straightening and stiffness.  His back was tender in a 
diffuse area from L-4 to S-1, mostly on the right extending 
into the SI joint.  Flexion was severely limited; he had pain 
going down the right buttock with flexion.  He could not 
properly do a straight leg raise on the right because of 
immediate shooting pain into the right thigh and buttock.  It 
was also indicated that he might have SI tenderness on the 
right.  A neurological examination report indicates sensation 
was intact throughout.  The right big toe was weak compared 
to the left.  Deep tendon reflexes were plus 1 on the right 
knee and right Achilles, and plus 2 on the left knee and left 
Achilles.  The assessment was chronic low back pain.  The 
examiner added that on examination and by history, the 
veteran seemed to manifest radiculopathy on the right.  He 
also reported the April 1997 VA CT scan findings and stated 
that the veteran seemed to have significant impairment in 
that regard.

The veteran underwent an MRI of the lumbar spine in July 
1997.  A note from the technologist was included in the 
report that indicates the veteran had significant discomfort 
during the examination that resulted in movement on several 
sequences, particularly the axial scans.  The examination had 
to be terminated after the axial T2 sequence.  The results of 
the MRI showed that at L3-4 the disc was diminished in signal 
and there was a prominent high signal anterior annular tear 
with associated osteophyte formation.  There was only very 
minimal encroachment upon the thecal sac by bulging and the 
foramina were patent.  At L4-5 the disc was minimally 
diminished in height and moderately diminished in signal.  
There was a right paracentral-right lateral recess disc 
herniation with associated osteophyte formation (hard disc) 
with associated ligamentum flavum hypertrophy resulting in 
right lateral recess and right paracentral spinal stenosis 
with borderline spinal stenosis to the left of midline.  
There was partial disc bulging into the foramina inferiorly, 
which was greater on the left, without neural impingement 
within the foramina.  There was facet hypertrophy 
bilaterally.  Diffuse bulging was present.  At L5-S1 there 
was no evidence of disc herniation, foraminal incroachment, 
or spinal stenosis and the S1 nerve root originated freely.  
Minimal findings of degenerative disc disease were noted at 
L2-3, characterized predominantly by partial desiccation and 
minimal bulging.  It was also noted that the spinal cord 
terminated at a normal level.  The impression was right 
paracentral and right lateral recess hard disc herniation, 
L4-5, with stenosis in that area and borderline stenosis to 
the left of midline.  There was no neural impingement within 
the foramina at any level and no evidence of spinal stenosis 
at other levels.  Mild degenerative disc disease was noted at 
other levels as described.  

In April 1998 the veteran underwent a VA orthopedic 
examination.  The veteran complained of almost constant, 
sharp pain, tingling and numbness in both buttocks, with 
radiation to the lower extremities.  He also complained of 
occasional tingling in the toes.  He reported exacerbations 
once or twice a year, which confine him to bed for one or two 
weeks.  An examination of his back revealed loss of lumbar 
lordosis.  There were no severe findings associated with 
scoliosis.  The examiner noted that palpation through the 
spine showed tenderness in the mid-spine in the lumbar area, 
more toward the L4-S1 area and that the veteran grimaced and 
complained of severe pain during palpation.  There was less 
pain to palpation on the paraspinal muscles of both sides.  
There was no significant pain to palpation at the bilateral 
sciatic notch or sacroiliac joints.  Straight leg raising was 
painful at 20 degrees of hip flexion and he needed to avoid 
further movement.  Range of motion of the lumbosacral spine 
showed that he only was able to do forward flexion to 30 
degrees with severe pain toward the end range of motion in 
the lumbosacral area.  He was only able to do extension to 15 
degrees, which aggravated his symptoms in the lumbosacral 
area.  On lateral flexion he was able only to do 0-20 degrees 
bilaterally with severe, sharp pain going to the bilateral 
buttocks.  On rotation he was only able to do 0-20 degrees, 
also with severe, sharp pain going down the bilateral 
buttocks.  The impression was chronic low back pain with 
significant lumbar disc changes at the L3-4 level and L4-5 
level by MRI on July 1997 with no recent episode of accident 
or back injury of the magnitude to cause that pathology.  The 
examiner noted that this kind of abnormal pathology had most 
consistently worsened with time with the onset related to 
injuries inflicted in the military.  The examiner further 
stated that at the present time it was almost impossible to 
be able to delineate how much more range of motion he would 
be allowed if he were to lose weight, or reduction of 
endurance with flare-ups since there was not an acute flare-
up or worse exacerbation of his symptoms at that time.  In 
addition, the examiner stated that the veteran "has a 
significant low back pain condition that will limit him...he is 
severely disabled from doing any kind of work at the present 
time."

The veteran underwent a VA neurological examination in May 
1998.  The veteran complained of a dull pain in the lower 
back, radiating to both buttocks, and occasional numbness in 
both lower extremities.  Examination revealed no evidence of 
atrophy in the lower extremities.  It was difficult to assess 
muscle strength in detail in the lower extremity due to the 
pain in his lower back.  Pinprick testing was normal.  The 
veteran's gait was severely antalgic due to back pain and a 
recently sprained ankle.  It was stated that he had symptoms 
that might be consistent with lumbosacral radiculopathy and 
pseudoclaudication with intermittent numbness of the lower 
extremities.  However, no evidence of radiculopathy 
clinically was noted during the examination.

An addendum dated in July 1998 was added after the July 1997 
MRI results were reviewed.  It states that there was right 
paracentral and right lateral recess hard disc herniation, 
L4-5, with stenosis in that area and borderline stenosis to 
the left of midline; no neural impingement within the 
foramina at any level and no evidence of spinal stenosis at 
other levels; mild degenerative disc disease at other levels 
as described.  There was no need for EMG and nerve conduction 
studies.  Clinically, there was no evidence of neurological 
impairment.

Clinical progress notes from the VAMC dated in December 1999 
list as a chief concern a right sciatica-type pain in the 
buttocks radiating down the inner lateral right thigh with a 
subcutaneous type of burning sensation all along the right 
lateral aspect.

The veteran underwent a follow-up VAMC examination in 
February 2000.  The report noted his pertinent medical 
history and that his file was available for review.  On 
examination he had significant back pain and tenderness in 
the paraspinal muscles in the lumbosacral area and there was 
no evidence of atrophy in the lower extremities.  He had 
difficulty complying with the muscle testing examination of 
the lower extremities due to severe back pain and discomfort.  
A sensory examination showed decreased pinprick in a patchy 
distribution but a specific deficit in any dermatome was not 
identified.  His gait was antalgic.  Deep tendon reflexes 
were brisk and symmetric.  The impression was L4-L5 herniated 
disc which accounted for the veteran's radicular symptoms and 
neurogenic claudication, meaning numbness, tingling, and pain 
in the lower extremities, exacerbated by physical activity, 
walking or sitting.  The examiner noted that there was 
radiological evidence of those findings.  There was also L3-
L4 annular tear.  The examiner concluded that the veteran's 
lower extremity symptoms were related to his herniated disc 
and degenerative changes in his lumbar spine and that there 
was no need for additional testing since there was 
significant radiological evidence to account for the 
veteran's symptoms.

The veteran attended a hearing at the VA Central Office in 
December 2000.  During the hearing the veteran testified that 
most of the time he experiences pain 24 hours a day.  He 
stated that he continuously has numbness and burning in his 
right thigh that goes down through his calf.  He stated that 
since his April 1998 examination it has been harder for him 
to walk and that he gets "an awful lot of sharp pains and 
burning sensations, and [his] legs are staying that way even 
more all the time."  He stated that his leg "gives out" a 
lot and that it hurts to walk.  He also stated that if his 
legs get sore when he tries to walk, then he completely loses 
feeling down to his feet and he gets a really bad burning 
sensation.  He stated that at least a couple of times a week 
his pain keeps him from getting out of bed and at times will 
last two to three days.  He also stated that two to three 
weeks could pass before it happened again, depending on what 
he does.

Increased Evaluation

The veteran contends that his service-connected chronic right 
sacroiliac strain is more disabling than his current 
evaluation reflects.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings.

A veteran need not meet each and every one of the listed 
rating criteria to qualify for an increased evaluation; only 
findings sufficiently characteristic of the degree of 
function impairment must be shown.  38 C.F.R. § 4.21 (2000).

The history of the veteran's chronic right sacroiliac strain 
has been considered, although the present level of disability 
is of primary concern when determining whether he is entitled 
to a rating higher than 40 percent.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran is currently assigned a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000), 
lumbosacral strain, which contemplates severe disability with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregular of joint space, 
or some of the above with abnormal mobility on forced motion.  
The 40 percent evaluation is the maximum level of disability 
allowable under this Code.

The Board has considered a number of diagnostic codes under 
which the veteran's disability might be rated in the 
alternative.  Under Diagnostic Code 5293, pronounced 
intervertebral disc syndrome warrants a 60 percent evaluation 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
Severe intervertebral disc syndrome warrants a 40 percent 
evaluation with recurring attacks, with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

The Board finds that the veteran's service-connected back 
disability is most appropriately rated under Code 5293, 
intervertebral disc syndrome.  There is sufficient medical 
evidence to show in reports from an April 1997 CT scan, a 
July 1997 MRI, and a February 2000 VA examination that the 
veteran has disc herniation at L4-5.  Moreover, an April 1998 
VA examination also found significant disc change at L4-5.  
The February 2000 VAMC examination report also states that 
the veteran's herniated disc accounted for the veteran's 
radicular symptoms and neurogenic claudication, meaning 
numbness, tingling, and pain in the lower extremities.  The 
veteran stated in a document dated in January 1996 that he 
experienced pain shooting into his legs on a daily basis, 
which was worse upon waking and with any activities requiring 
exertion.  He also stated that he did not have any 
intermittent relief.  The medical records show numerous 
complaints that were described at various times as a constant 
dull ache; pain shooting into the buttocks; constant pain in 
the lower back into the leg and ankle; pain going into the 
groin; severe pain; sharp pain; and significant pain.  He 
also stated on several occasions that he experienced numbness 
in his legs.  Fort Drum VAMC records show that in March 1995 
he complained of his leg giving out and feeling weak in his 
lower left extremity.  The severity of his pain during 
examinations was noted and at times it interfered with tests 
he underwent.  The July 1997 MRI report notes he had 
significant discomfort during the examination that resulted 
in movement on several sequences and that the examination had 
to be terminated after the axial T2 sequence.  The May 1998 
VA examination report notes that it was difficult to assess 
muscle strength in detail in the lower extremity due to the 
pain in his lower back.  The February 2000 VAMC examination 
report notes that he had difficulty complying with muscle 
testing of the lower extremities due to severe back pain and 
discomfort.  Furthermore, medical examiners noted significant 
back pain and tenderness in the paraspinal muscles in the 
lumbosacral area, at different times.  These symptoms appear 
to be frequent with only intermittent relief. 

These findings are consistent with pronounced intervertebral 
disc syndrome and warrant assigning the veteran a 60 percent 
evaluation, which is the maximum allowed under Code 5293.  
The 60 percent evaluation is also the highest evaluation 
allowable under any of the codes pertaining to low back 
disability in the absence of a fractured vertebra, which has 
not been shown in the instant case.  See Code 5285.

TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disability and, as such, a total rating in accordance with 
the provisions of 38 C.F.R. § 4.16 (2000) is in order.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

With this decision, the veteran is granted a 60 percent 
disability evaluation for a back disability.  Given the 60 
percent disability rating to be assigned, he meets the 
requirement for consideration of the assignment of a total 
rating under 38 C.F.R. § 4.16(a).  The issue is whether his 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).

Having reviewed the evidence of record, especially the 
opinions and reports of the examining physicians discussed 
above, the Board finds that the veteran's service-connected 
back disability is sufficiently incapacitating so as to 
preclude substantially gainful employment.  This conclusion 
is supported by the medical evidence of record, including the 
April 1998 VA examiner's opinion to that effect.  In the 
report, the examiner opined that the veteran had a 
significant back pain condition that limited him, for which 
he was severely disabled from doing any kind of work at that 
time.  The Board observes that none of medical evidence 
subsequent to the April 1998 examination shows any 
improvement in the veteran's condition that would refute this 
opinion.  Accordingly, a total disability rating based upon 
individual unemployability is granted.  


ORDER

A 60 percent evaluation for a low back disability is granted, 
subject to the regulations governing the payment of monetary 
awards.

A total disability evaluation based upon individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary awards.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

